DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
4.	Claims 1-8, 11-20 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rockwell (US 7714735 B2) in view of Poisson et al. (“Detection and Measurement of Power Quality Disturbances Using Wavelet Transform,” IEEE Transactions on Power Delivery, Vol. 15, No. 3, July 2000, hereinafter Poisson) and Saarinen et al. (US 20120004869 A1).
	Regarding claims 1, 7 and 15, Rockwell discloses a computer implemented method and system (Abstract), and a computer processor (e.g., 105 in Fig. 1) executable instruction for practicing the method, for determining conditions of power lines in a power distribution system (Figs. 3 and 4) based on measurements collected by a plurality of sensor units (301-303 in Figs. 3 or s1-s7 in Fig. 4) deployed in the power distribution system, the method and system comprising acts of: obtaining first data associated with a first set of measurements collected by the first sensor unit (s1) in the plurality of sensor units (col. 8, line 48 – col. 9, line 16); obtaining second data associated with a second set of one or more measurements collected by the second sensor unit (s7) in the plurality of sensor units (col. 8, line 48 – col. 9, line 16); and, determining, by using at least one processor and based at least in part on one or more features calculated from the first data and the second data, at least one condition (e.g., a fault condition, such as lightning strikes, fallen trees, blown transformers, strong winds, and any abnormal conditions of electrical assets in their electricity distribution infrastructure, which affects the operation condition of a power line) of at least one power line in the power distribution system (col. 3, lines 42-47; col. 8, line 48 – col. 9, line 23. Note, the discussion for monitors s1 and s7 is just an exemplary embodiment, Rockwell’s teaching anticipates determining at least one condition of at least one power line in the power distribution system from any other combination of different pair of monitors selected from s1-s7), wherein the first sensor unit and the second sensor unit are coupled to different power line segments (Fig. 4; col. 8, line 48 – col. 9, line 16).  
Rockwell does not mention expressly: said first data is first transformed data, and said second data is second transformed data, wherein the first transformed data comprising a first plurality of transform coefficient values calculated by applying a shift-invariant transformation to the first set of measurements, the second transformed data comprising a second plurality of transform coefficient values calculated by applying the shift-invariant transformation to the second set of measurements; and classifying the at least one condition as one of a local condition and a non-local condition based on the one or more features calculated from the first transformed data and the second transformed data, wherein local conditions are associated with a specific location within the power distribution system and non-local conditions are associated with multiple power lines; wherein the one or more features are patterns associated with a subset of one or more of the first plurality of transform coefficient values and the second plurality of transform coefficient values.
Poisson teaches a technique for determining conditions of power lines in a power distribution system (Abstract), comprising: transforming first (e.g. the raw data associated with the higher frequency wavelet components) and second data (e.g. the raw data associated with the 50 Hz wavelet components), wherein the transformed data comprising a plurality of transform coefficient values (e.g., the data values shown in Figs. 4b-4e and Figs. 5b-5e) calculated by applying a shift-invariant transformation to the measurements (by inherency, the “recursive continuous wavelet transform” discussed in section II.A, pages 1039-1040, must be shift-invariant, i.e., if Y(t) is the response of the system to Z(t), then Y(t-k) is the response of the system to Z(t-k). See also Abstract and eqn. 2, i.e., the data is transformed with a shift-invariant transformation that results in a plurality of transform coefficient values); determining a first feature (e.g. the high frequency profile patterns exhibiting discontinuities as shown in Fig. 4(d); note: the term “patterns” is given a broad interpretation, e.g., “a natural or chance configuration”, or “something designed or used as a model for making things”) based on a subset of the first plurality of transform coefficient values (see p.1040-1041, section “A. Detection Method”) and a second feature (e.g. the 50 Hz frequency profile patterns, as shown in Figs. 4(b) and 5(b), being used to estimate the depth of the voltage sag) from a subset of transform coefficient values in the second plurality of transform coefficient values (see p.1040-1041, section “A. Detection Method”) to determine a condition (e.g. a voltage sag) based on the first and second features (“In the wavelet based method, a voltage sag is detected in two steps: in the high frequency profiles regarding discontinuities and then in the 50 Hz profile regarding depth,” see p.1043, left column, first paragraph and Figs. 4 and 5); and determining, based at least in part on the first feature and the second feature, a condition affecting at least one power line (i.e. identifying the condition of voltage sag as shown in Fig. 4 and 5); wherein the one or more features are patterns (see e.g., Figs. 4(d) and 5(b): The magnitude of the 50 Hz signal is constant throughout the analysis,  whereas high frequency components change suddenly and show a pattern of discontinuities) associated with a subset of one or more of the first plurality of transform coefficient values and the second plurality of transform coefficient values (p.1040-1041, section “A. Detection Method”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Poisson into Rockwell for the purpose of accurately measuring voltage sags and transient over voltages to allow reliable identification of the cause of the disturbances, enabling utilities to reinforce the power system (Poisson, p.1039, Introduction, first paragraph).
	Saarinen discloses a computer implemented method and system for power line event zone identification (Abstract), and a computer executable instruction for practicing the method (para. 0006), the method and system comprising acts of: collecting measurement data by a plurality of sensor units (IEDs) deployed in a power distribution system (para. 0051-0053, 0056; para. 0131: “ … The signal may be measured by an IED connected to a power line and configured to measure, for example, current along the power line proximate the substation bus. In some examples, the three-phase substation bus currents (i.sub.abc) may be measured outside the substation, such as at any suitable location along the power line”); determining, by using at least one processor and based at least in part on one or more features calculated from transformed measurement data, at least one condition (“Examples of such events may include short circuit faults, incipient faults, both on main circuit lines as well as on the laterals, repetitive self-clearing faults, feeder switching events, and abnormal inrush/load pickups”) of at least one power line in the power distribution system (para. 0053, 0057-0058, 0132); and classifying (i.e., identifying/judging a candidate according to shared qualities or characteristics, and assigning the candidate to a particular class or category), via the event type classification module 94 (Fig. 17), the at least one condition as one of a local condition (e.g., an event occurred in the PMZ 40) and a non-local condition (e.g., an event occurred in the AMZ 42 or UMZ 44, see Fig. 1) based on the one or more features calculated from the transformed data (Figs. 3 and 17; para. 0058, 0062-0065, 0074, 0077-0078; para. 0132: “ … In some examples, the event zone identification module may use the isolated transient to identify the zone in which the event occurred, as indicated at 214”; also see para. 0081, 0083, 0133), wherein local conditions are associated with a specific location (e.g., PMZ 40, which is a “LOCAL” zone with respect to the arrangement of IED 36 as shown in Fig 1; also see para. 0062-0063: “The monitoring zones may be defined and identified with reference to a particular IED. For example, FIG. 1 illustrates three monitoring zones defined with respect to the IED 36, ….”) within the power distribution system (20 in Fig. 1) and non-local conditions (with a broad interpretation given to the term “non-local”, zone AMZ and UMZ are considered ‘NON-LOCAL” with respect to the arrangement of IED 36 as shown in Fig 1) are associated with multiple power lines (e.g., 30/32 or upstream transmission grid 52, as shown in Fig. 1; also see para. 0060, 0064-0065).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Saarinen’s teaching of event type classification into the combination of Rockwell and Poisson to arrive the claimed invention. Doing so would improve situational awareness for an operator or otherwise, thus provide an early indication of incipient problems such that the problems may be addressed before becoming significant or even catastrophic (Saarinen, para. 0059). Furthermore, a positive identification of, for example, a cable/feeder fault, icing, or an animal/vegetation contact case can help derive the fault location by infrastructure in which the goal is to determine whether the fault is on an overhead or underground power line section. Knowledge of the most probable reason for a fault may improve the fault response, such as by permitting dispatch of a repair crew suitable for a particular type of fault without needing to first visually inspect the actual fault to determine its type (Saarinen, para. 0081).
Regarding claims 2-3, Rockwell does not but Poisson teaches: wherein: obtaining the first transformed data comprises applying the shift-invariant transformation to the first set of measurements to produce the first plurality of transform coefficient values; and, obtaining the second transformed data comprises applying the shift-invariant transformation to the second set of measurements to produce the second plurality of transform coefficient values, wherein obtaining the first transformed data comprises receiving the first plurality of transform coefficient values; and, 65955272.1obtaining the second transformed data comprises receiving the second plurality of transform coefficient values.  obtaining the second transformed data comprises receiving the second plurality of transform coefficient values (see discussion for claim 1 above).  As such, the combination of Rockwell, Poisson and Saarinen renders the claimed invention obvious.
Regarding claim 4, Rockwell does not but Poisson teaches: wherein determining the at least one condition comprises: calculating a first feature (patterns of discontinuities in the high frequency profiles) from a first subset of transform coefficient values in the first plurality of transform coefficient values (Fig. 4(d)) and a second feature (patterns of constant magnitude in the 50 Hz frequency profiles) from a corresponding subset of transform coefficient values in the second plurality of transform coefficient values (Fig. 5(b)); and, determining the at least one condition based on the first and second features (e.g. “In the wavelet based method, a voltage sag is detected in two steps: in the high frequency profiles regarding discontinuities and thin in the 50 Hz profile regarding depth,” see p.1043, left column, first paragraph and Figs. 4 and 5). As such, the combination of Rockwell, Poisson and Saarinen renders the claimed invention obvious.
Regarding claim 5, Rockwell does not but Poisson teaches: wherein the shift-invariant transformation is a shift-invariant multi-resolution transformation such that the first plurality of transform coefficients values comprises at least a first set of transform coefficient values associated with a first resolution and a second set of transform coefficient values associated with a second resolution (see Abstract and page 1040, section II.A, and eqn. 2); wherein the first resolution is different from the second resolution (it is well-known that for wavelet-multi-resolution analysis, the time domain signal is mapped into the wavelet domain and represented at different resolution levels in terms of the expansion coefficients where the coefficients are at different resolution levels, see for example Sushama et al. “Detection of Power Quality Disturbances Using Wavelet Transforms”, Intl. J. Computer, the Internet and Management 18 (1) (2010), p. 63 section 2), and wherein determining the at least one condition comprises: determining a first condition (e.g. a voltage sag) based on one or more features obtained using only coefficient values in the first set of transform coefficient values and corresponding transform coefficient values in the second plurality of transform coefficient values (e.g. “In the wavelet based method, a voltage sag is detected in two steps: in the high frequency profiles regarding discontinuities and thin in the 50 Hz profile regarding depth,” see p.1043, left column, first paragraph and Figs. 4 and 5).  As such, the combination of Rockwell, Poisson and Saarinen renders the claimed invention obvious.
Regarding claim 6, Rockwell does not but Poisson teaches: wherein applying the shift-invariant transformation to the first set of measurements comprises applying a shift-invariant wavelet transformation to the first set of measurements (see Abstract; p.1043, left column, first paragraph and Figs. 4 and 5).  As such, the combination of Rockwell, Poisson and Saarinen renders the claimed invention obvious.
Regarding claim 8, Rockwell does not but Poisson teaches: each of said first data and said second data is configured to apply the shift-invariant transformation to the respective set of one or more measurements by applying a stationary wavelet transform or a continuous wavelet transform to the respective set of one or more measurements (e.g. using a continuous wavelet transform to transform data, resulting in a plurality of transform coefficients, see Abstract and page 1040, section II.A, and eqn. 2, continuous) (examiner notes that a continuous wavelet transform is a shift-invariant transformation that results in a plurality of transform coefficient values, one for each measurement time b and scale a). As such, the combination of Rockwell, Poisson and Saarinen renders the claimed invention obvious.
Regarding claims 11-14 and 16-20, the combination of Rockwell and Poisson renders the claimed invention obvious (see discussion for claims 2-6 above).
Regarding claim 23, Rockwell does not but Poisson teaches: wherein the shift-invariant transformation (i.e., a continuous wavelet transform) is a multi-resolution (p.1039: “ … the length of the smoothing window of the WT depends on the frequency analyzed: long windows are used at low frequencies, and short windows at high frequencies [6]. Therefore, the WT leads to accurate frequency resolution …”) shift-invariant transformation (Poisson ‘s continuous wavelet transform is shift-invariant, see discussion for claim 1 above). As such, the combination of Rockwell, Poisson and Saarinen renders the claimed invention obvious.
5.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rockwell in view of Poisson and Saarinen as applied to claim 1 or 7 above, further in view of Hayes et al. (US 6205867 B1, hereinafter Hayes).
Regarding claim 9, Rockwell in view of Poisson and Saarinen does not mention explicitly: wherein each sensor unit in the plurality of sensor units is configured to collect the respective set of one or more measurements by using an inclinometer and/or an accelerometer; wherein the local condition includes an object coming into contact with a power line within the power distribution system.
Hayes teaches identifying a condition associated with animal contact with at least one power line, lightning strike, tree contact with the at least one power line, ice on the at least one power line, sag in the at least one power line, stretch in the at least one power line, or oscillation of the at least one power line, e.g. using an accelerometer or inclinometer for measuring the sag of a power line (see column 1, first paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Hayes into the combination of Rockwell, Poisson and Saarinen for the purpose of providing a simple, accurate, easy to use, time sensitive, system of monitoring sag in a power transmission line (Hayes, col. 4, lines 3-5).
Response to Arguments
6.	Applicant's arguments received 06/01/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-5 as set forth above in this Office action.

Conclusion
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862              

/TOAN M LE/Primary Examiner, Art Unit 2864